Case 1:19-cv-01869-LPS Document 13-10 Filed 12/20/19 Page 1 of 18 PageID #: 448




                         EXHIBIT 10
9/26/2019   Case 1:19-cv-01869-LPS    Document
                                 How Apple’s         13-10
                                             Apps Topped        Filed
                                                         Rivals in       12/20/19
                                                                   the App               Page
                                                                           Store It Controls - The 2 ofYork
                                                                                                   New  18 Times
                                                                                                            PageID #: 449




                                                                                  If you opened the App Store on
                                                                                  an iPhone in May 2018 and
                                                                                  typed “podcast” in the search
                                                                                  box, you would have seen
                                                                                  something like this.




                                                                                  The ﬁrst result (after an ad)
                                                                                  would have been an app made
                                                                                  by Apple: Apple Podcasts.




                                                                                  The next result would have
                                                                                  been Appleʼs Compass app.


https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                  1/17
9/26/2019   Case 1:19-cv-01869-LPS    Document
                                 How Apple’s         13-10
                                             Apps Topped        Filed
                                                         Rivals in       12/20/19
                                                                   the App               Page
                                                                           Store It Controls - The 3 ofYork
                                                                                                   New  18 Times
                                                                                                            PageID #: 450




                                                                                  Then its Find My Friends app.




https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                  2/17
9/26/2019   Case 1:19-cv-01869-LPS    Document
                                 How Apple’s         13-10
                                             Apps Topped        Filed
                                                         Rivals in       12/20/19
                                                                   the App               Page
                                                                           Store It Controls - The 4 ofYork
                                                                                                   New  18 Times
                                                                                                            PageID #: 451




                                                                                  Then more from Apple, all
                                                                                  unrelated to podcasting.




https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                  3/17
9/26/2019   Case 1:19-cv-01869-LPS    Document
                                 How Apple’s         13-10
                                             Apps Topped        Filed
                                                         Rivals in       12/20/19
                                                                   the App               Page
                                                                           Store It Controls - The 5 ofYork
                                                                                                   New  18 Times
                                                                                                            PageID #: 452




                                                                                  On some days, you would have
                                                                                  had to scroll through as many
                                                                                  as 14 Apple apps before
                                                                                  ﬁnding one made by a different
                                                                                  publisher.




https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                  4/17
9/26/2019   Case 1:19-cv-01869-LPS    Document
                                 How Apple’s         13-10
                                             Apps Topped        Filed
                                                         Rivals in       12/20/19
                                                                   the App               Page
                                                                           Store It Controls - The 6 ofYork
                                                                                                   New  18 Times
                                                                                                            PageID #: 453




                                                                                  This, according to Apple, was
                                                                                  how the App Store was
                                                                                  supposed to work.




https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                  5/17
9/26/2019   Case 1:19-cv-01869-LPS    Document
                                 How Apple’s         13-10
                                             Apps Topped        Filed
                                                         Rivals in       12/20/19
                                                                   the App               Page
                                                                           Store It Controls - The 7 ofYork
                                                                                                   New  18 Times
                                                                                                            PageID #: 454



      How Appleʼs Apps Topped Rivals in the App
                  Store It Controls
                                     By Jack Nicas and Keith Collins Sept. 9, 2019


               Top spots in App Store search results are some of the most fought over
               real estate in the online economy. The store generated more than $50
               billion in sales last year, and the company said two-thirds of app
               downloads started with a search.

               But as Apple has become one of the largest competitors on a platform that
               it controls, suspicions that the company has been tipping the scales in its
               own favor are at the heart of antitrust complaints in the United States,
               Europe and Russia.

               Apple’s apps have ranked ﬁrst recently for at least 700 search terms in the
               store, according to a New York Times analysis of six years of search
               results compiled by Sensor Tower, an app analytics ﬁrm. Some searches
               produced as many as 14 Apple apps before showing results from rivals, the
               analysis showed. (Though competitors could pay Apple to place ads above
               the Apple results.)

               Presented with the results of the analysis, two senior Apple executives
               acknowledged in a recent interview that, for more than a year, the top
               results of many common searches in the iPhone App Store were packed
               with the company’s own apps. That was the case even when the Apple
               apps were less relevant and less popular than ones from its competitors.
               The executives said the company had since adjusted the algorithm so that
               fewer of its own apps appeared at the top of search results.

               The Times’s analysis of App Store data — which included rankings of more
               than 1,800 speciﬁc apps across 13 keywords since 2013 — illustrated the
               inﬂuence as well as the opacity of the algorithms that underpin tech
               companies’ platforms.

               Those algorithms can help decide which apps are installed, which articles
               are read and which products are bought. But Apple and other tech giants
               like Facebook and Google will not explain in detail how such algorithms
               work — even when they blame the algorithm for problems.

https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                  6/17
9/26/2019   Case 1:19-cv-01869-LPS    Document
                                 How Apple’s         13-10
                                             Apps Topped        Filed
                                                         Rivals in       12/20/19
                                                                   the App               Page
                                                                           Store It Controls - The 8 ofYork
                                                                                                   New  18 Times
                                                                                                            PageID #: 455
               Philip Schiller, Apple’s senior vice president who oversees the App Store,
               and Eddy Cue, the senior vice president who oversees many of the Apple
               apps that beneﬁted from the results, said there was nothing underhanded
               about the algorithm the company had built to display search results in the
               store.

               The executives said the company did not manually alter search results to
               beneﬁt itself. Instead, they said, Apple apps generally rank higher than
               competitors because of their popularity and because their generic names
               are often a close match to broad search terms.

               “There’s nothing about the way we run search in the App Store that’s
               designed or intended to drive Apple’s downloads of our own apps,” Mr.
               Schiller said. “We’ll present results based on what we think the user
               wants.”

               Apple added its apps to the App Store in June 2016. Since then, it has been
               the top result for many popular search terms, according to the Sensor
               Tower data. Those Apple apps held on for years while top rivals remained
               stuck below, sometimes hundreds of spots down the list, the data shows.




https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                  7/17
9/26/2019   Case 1:19-cv-01869-LPS    Document
                                 How Apple’s         13-10
                                             Apps Topped        Filed
                                                         Rivals in       12/20/19
                                                                   the App               Page
                                                                           Store It Controls - The 9 ofYork
                                                                                                   New  18 Times
                                                                                                            PageID #: 456
                                   Results in
                                   Sep. 2013
                                                                            Before Apple Music arrived in the App
               #1                  Spotify                                  Store, Spotify was for years the ﬁrst
                                                                            result in searches for “music.”




                5




                                   Pandora




               10




https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                  8/17
9/26/2019 Case    1:19-cv-01869-LPS
                                  How Document       13-10
                                      Apple’s Apps Topped RivalsFiled   12/20/19
                                                                in the App              Page
                                                                           Store It Controls - The10 ofYork
                                                                                                   New   18Times
                                                                                                             PageID #: 457
                                                                            Shortly after Apple Music was added
                                                                            to the store in June 2016, it took the
                                                                            top spot. By then, Spotify had fallen
                                                                            to fourth place.




                                                                            In Feb. 2018, Apple apps suddenly
                                                                            appeared in the top six results for
                                                                            "music"

https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                   9/17
9/26/2019 Case    1:19-cv-01869-LPS
                                  How Document       13-10
                                      Apple’s Apps Topped RivalsFiled   12/20/19
                                                                in the App              Page
                                                                           Store It Controls - The11 ofYork
                                                                                                   New   18Times
                                                                                                             PageID #: 458
                                                                            By the end of 2018, there were eight,
                                                                            some of which were unrelated to
                                                                            music. At this point, Spotify was the
                                                                            23rd result.




                                                                            Spotify complained to European
                                                                            regulators in March that Apple was
                                                                            abusing its role as the gatekeeper of

https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                   10/17
9/26/2019 Case    1:19-cv-01869-LPS
                                  How Document       13-10
                                      Apple’s Apps Topped RivalsFiled   12/20/19
                                                                in the App              Page
                                                                           Store It Controls - The12 ofYork
                                                                                                   New   18Times
                                                                                                             PageID #: 459
                                                                            the App Store. By April, all but two of
                                                                            Appleʼs apps disappeared from the
                                                                            top results for “music.”




https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                   11/17
9/26/2019 Case    1:19-cv-01869-LPS
                                  How Document       13-10
                                      Apple’s Apps Topped RivalsFiled   12/20/19
                                                                in the App              Page
                                                                           Store It Controls - The13 ofYork
                                                                                                   New   18Times
                                                                                                             PageID #: 460




               Source: Sensor Tower



               An Apple spokeswoman said the company could not verify the data
               because it did not keep a record of historical search results.

               The company is facing the most direct legal challenge in the United States
               to the clout it has built up through its App Store. In May, the Supreme
               Court voted 5 to 4 to allow an antitrust class action against Apple to move
               forward, saying consumers should be allowed to try to prove that the
               technology giant had used monopoly power to raise the prices of iPhone
               apps.

               When multiple Apple apps packed the search results, such as in searches
               for “music,” the Apple executives attributed the results to a feature of the
               App Store search engine that sometimes grouped apps by maker. They
               tweaked that feature in July so Apple apps would no longer look as if they
               were receiving special treatment. Many Apple apps dropped as a result.

               Still, the executives denied that there had been a problem that needed
               ﬁxing.

               “It’s not corrected,” Mr. Schiller said.

               “It’s improved,” said Mr. Cue.

               Several consultants who study the App Store algorithm to help companies
               rank higher said Apple’s consistent success in the marketplace was
               suspicious. Algorithms are automated systems designed to largely run on
               their own. But it is humans who decide what algorithms measure. And
               those decisions can be subjective.

               “I ﬁnd it hard to believe that organically there are certain Apple apps that
               rank better than higher-reviewed, more downloaded competitors,” said
               Todd Dunham, chief executive of the ASO Project, which consults app
               makers on how to rank higher in the results.

               Some of the search results found in The Times’s analysis appeared
               “steered,” said Eric Enge, an App Store consultant for Perﬁcient, a
               consulting ﬁrm. “It’s no question that the app universe is one of the major

https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                   12/17
9/26/2019 Case      1:19-cv-01869-LPS
                                    How Document       13-10
                                        Apple’s Apps Topped RivalsFiled   12/20/19
                                                                  in the App              Page
                                                                             Store It Controls - The14 ofYork
                                                                                                     New   18Times
                                                                                                               PageID #: 461
               battlegrounds out there, and there’s just a ton to be gained commercially
               by dominating,” he said.

               The average number of Apple apps at the top of search results by month

               “music”


              #1




                5




              10
                Apr. ʻ18               July ʻ18               Oct. ʻ18               Jan. ʻ19   Apr. ʻ19        July ʻ19


               “tv”


              #1




                5

                Apr. ʻ18               July ʻ18               Oct. ʻ18               Jan. ʻ19   Apr. ʻ19        July ʻ19


               “video”



              #1




                5

                Apr. ʻ18               July ʻ18               Oct. ʻ18               Jan. ʻ19   Apr. ʻ19        July ʻ19


               “maps”



https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                     13/17
9/26/2019 Case      1:19-cv-01869-LPS
                                    How Document       13-10
                                        Apple’s Apps Topped RivalsFiled   12/20/19
                                                                  in the App              Page
                                                                             Store It Controls - The15 ofYork
                                                                                                     New   18Times
                                                                                                               PageID #: 462
              #1




                5

                Apr. ʻ18               July ʻ18               Oct. ʻ18               Jan. ʻ19   Apr. ʻ19        July ʻ19
               Source: Sensor Tower



               The search algorithm in the App Store was built by a small team of
               engineers in Cupertino, Calif., some of whom said in a separate interview
               arranged by Apple that they hadn’t noticed for months that Apple was
               dominating search results for music and other categories.

               Once they did notice, they said, a single engineer decided to change the
               algorithm.

               The engineers said they had to be vague when talking about how their
               algorithm worked, to avoid revealing too much to fraudsters looking to
               game it. The algorithm examines 42 different signals, they said, including
               an app’s relevance to a given search, its ratings, and its popularity based
               on downloads and user clicks.

               Apple introduced the App Store in 2008, and it quickly revolutionized the
               mobile-phone industry, creating a new marketplace for people to download
               games, tools for work and social-networking services. More than two
               million apps are available on the App Store.

               Apple’s tight control of its App Store has led to a marketplace that appears
               to be less susceptible to fraud than the Play Store, the app marketplace on
               Android smartphones that is run by Google. Google’s Play Store results
               are partly personalized, so each person might see a different set of results.

               Companies like Facebook, Spotify and Yelp have thrived on Apple’s
               platform, which typically generates more money for app developers than
               Google’s Play Store.

               To get their apps discovered, companies try to push them up the ranks in
               the App Store’s search results. There is an industry of consultants who
               charge for their expertise on setting the right title, description and other
               details to please the App Store algorithm.

               But Apple’s algorithm also appears to have been a boon for its own apps.



https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                     14/17
9/26/2019 Case    1:19-cv-01869-LPS
                                  How Document       13-10
                                      Apple’s Apps Topped RivalsFiled   12/20/19
                                                                in the App              Page
                                                                           Store It Controls - The16 ofYork
                                                                                                   New   18Times
                                                                                                             PageID #: 463
               On Aug. 21, Apple apps ranked ﬁrst in 735 of roughly 60,000 search terms
               tracked by Sensor Tower. Most of the tracked searches were obscure, but
               Apple’s apps ranked ﬁrst for many of the popular queries. For instance, for
               most of June and July, Apple apps were the top result for these search
               terms: books, music, news, magazines, podcasts, video, TV, movies, sports,
               card, gift, money, credit, debit, ﬁtness, people, friends, time, notes, docs,
               ﬁles, cloud, storage, message, home, store, mail, maps, trafﬁc, stocks and
               weather.

                                                                                                          Algorithm
                                                                                                          change —


                                                                                                                               1.2%
               Share of keywords for which
               Apple apps have ranked ﬁrst                                                                                     1.0



                                                                                                                               0.8

                                                                                  iOS 12
                                                                                                                               0.6


                                                iOS 11                                                                         0.4
               iOS 10 beta released
               to developers

                                                                                                                               0.2




                                    2017                            2018                           2019
               Weekly median. The number of keywords surveyed every day ranged from 10,000 to 60,000. | Source: Sensor Tower



               The Wall Street Journal also found that Apple apps regularly ranked ﬁrst
               for many searches in an analysis of 600 searches over two days in June.

               Apple succeeded in some of the App Store’s most hotly contested search
               results. At least four Apple apps led the results for “TV” from at least June
               2018 to last month. Netﬂix has been stuck mostly in the hundreds.

               If you searched for “podcast” in May 2018, you would have had to scroll
               through as many as 14 Apple apps before ﬁnding one made by another
               publisher.



https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                            15/17
9/26/2019 Case    1:19-cv-01869-LPS
                                  How Document       13-10
                                      Apple’s Apps Topped RivalsFiled   12/20/19
                                                                in the App              Page
                                                                           Store It Controls - The17 ofYork
                                                                                                   New   18Times
                                                                                                             PageID #: 464
               While the Apple Podcasts app has held the No. 1 spot for “podcast”
               searches since June 2016, other popular podcast apps have struggled in
               the rankings. A competitor named Stitcher, for instance, has been stuck in
               the hundreds of podcast search results since June 2018.

               That has taken a toll on Stitcher’s business. Amy Fitzgibbons, Stitcher’s
               marketing chief, said people searching “podcast” accounted for the
               majority of Stitcher’s downloads on Google’s rival Play Store. “In the
               Apple App Store, ʻpodcast’ did not even rank as a source of downloads for
               us,” she said.

               The Times analysis uncovered other surprising examples of Apple apps’
               success. On March 25, the company unveiled an Apple-branded credit card
               that can be used via the Apple Wallet app. The next day, Apple Wallet was
               the No. 1 result in searches for “money,” “credit” and “debit.” The app had
               not ranked for those search terms before then.

               Mr. Cue and other Apple executives speculated that the team marketing
               the Apple Wallet app had added “money,” “credit” and “debit” to the
               underlying description of the app, causing it to appear for those search
               results.

               Then people searched those terms, found the Apple Wallet app and clicked
               on it, telling the algorithm that it should be the ﬁrst result.

               “We can just tell you that we’ve not done anything to drive that — that is,
               other than launching a great wallet, an Apple Card and marketing the heck
               out of it,” Mr. Schiller said.

               When search results were ﬂooded with Apple apps, Apple executives said,
               the algorithm concluded that people were looking for a speciﬁc Apple app
               and decided to surface other apps by the same developer.

               That wasn’t always to Apple’s beneﬁt. For instance, they said, searching
               “ofﬁce” returns a series of Microsoft apps because the algorithm
               recognizes they are looking for Microsoft Ofﬁce tools.

               Apple engineers said the algorithm believed people searching “music”
               wanted just Apple Music because users clicked on the Apple Music app so
               frequently. Apple Music had a distinct advantage over other apps: It
               comes preinstalled on iPhones. Apple said some people used the search
               engine to ﬁnd apps that were already on their phones.

https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                   16/17
9/26/2019 Case    1:19-cv-01869-LPS
                                  How Document       13-10
                                      Apple’s Apps Topped RivalsFiled   12/20/19
                                                                in the App              Page
                                                                           Store It Controls - The18 ofYork
                                                                                                   New   18Times
                                                                                                             PageID #: 465
               When people search “music,” the App Store reminds them that they
               already have Apple Music installed. Many people then click on the app, the
               engineers said, adding to its popularity in the eyes of the algorithm.

               Over the past several months, Apple engineers said, they began noticing
               how the algorithm was packing results with Apple apps. First, they
               stopped the algorithm from doing that for certain searches. In July, they
               turned it off for all Apple apps.

               On July 12, many Apple apps dropped sharply in the rankings of popular
               searches. The top results for “TV” went from four Apple apps to two.
               “Video” and “maps” changed from three top Apple apps to one. And Apple
               Wallet dropped from the No. 1 spot for “money” and “credit.”

               Mr. Schiller and Mr. Cue said the algorithm had been working properly.
               They simply decided to handicap themselves to help other developers.

               “We make mistakes all the time,” Mr. Cue said.

               “We’re happy to admit when we do,” Mr. Schiller said. “This wasn’t a
               mistake.”



    Follow Jack Nicas and Keith Collins on Twitter: @jacknicas and @collinskeith.

    Note: In the top graphic, the app images may not reﬂect the exact branding, ratings, numbers of reviews, and
    promotional images that would have been seen in May 2018. | Data source: Sensor Tower



                                                              READ 109 COMMENTS




https://www.nytimes.com/interactive/2019/09/09/technology/apple-app-store-competition.html                                   17/17
